Exhibit 10.1




CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (the “Agreement”) dated October 5, 2011, by and
between Digagogo Ventures Corp., a Delaware corporation, with an address located
at 645 Griswold St., Suite 3500, Detroit, Michigan 48226-4120 (the “Company”)
and Wayne Hansen, with an address located at
________________________________________, (the “Consultant”). Each of the
Parties to this Agreement is individually referred to herein as a “Party” and
collectively as the “Parties.”  




WHEREAS:




A.

The Consultant has the business development expertise and experience to assist
the Company;




B.

The Consultant is offering its services as a consultant to the Company;




C.

The Company desires to retain the Consultant as an independent consultant and to
memorialize the Consultant’s work for the Company by entering into this written
Agreement; and,




D.

The Parties agree that this Agreement reflects the entire understanding and
agreements between the Parties hereto.




AGREEMENT:




In consideration of the foregoing and of the mutual promises set forth herein,
and intending to be legally bound, the Parties hereto agree as follows:




1.

Engagement.




(a)

The Company hereby engages Consultant to render, as an independent contractor,
advisory, business development, consulting and such other services as may be
agreed to in writing by the Company and Consultant from time to time (the
“Services”). The Services being rendered hereunder (i) shall be rendered by the
Consultant, who is a natural person, (ii) are bonafide services and (iii) are
not in connection with capital raising or market activities.




(b)

Consultant hereby accepts the engagement to provide Services to the Company on
the terms and conditions set forth herein.




2.

Compensation.  In consideration of the Services to be performed by the
Consultant, the Company shall pay to Consultant a one-time issuance of fifty
thousand (50,000) Form S-8 registered shares of common stock of the Company (the
“Compensation”).




3.

Term and Termination.  




(a)

Term.  This Agreement shall commence on October 5, 2011 and is for an initial
term of one (1) month (the “Term”). Upon the expiration or termination of this
Agreement (the “Termination Date”): (a) each Party shall return the other’s
Protected Information (as defined herein) in its possession or control; (b) all
amounts not disputed in good faith that are owed by each Party to the other
Party under this Agreement which accrued before such termination or expiration
will be immediately due and payable; and (c) Consultant shall deliver to the
Company all deliverables completed and accepted up to the date of termination or
expiration and the Company shall have all right, title and interest thereto. If
the Company terminates the Agreement prior to the expiration of the Term, or the
Consultant dies or becomes disabled (as determined by Consultant’s physician),
prior to the expiration of the Term of the Agreement, then the Company may
terminate this Agreement upon payment of the Compensation to Consultant as set
forth herein under Paragraph 2.




(b)

Termination for Cause.  The Company may, at its option and upon resolution of
the Board of Directors (the “Board”), terminate this Agreement forthwith for
“cause”, including, without limitation, any obligation to pay Compensation under
this Agreement (except to the extent accrued to the date of termination). For
purposes of this Agreement, “Cause” shall mean: (a) material breach of this
Agreement (continuing for 30 days after receipt of written notice stating the
nature of the breach and the need to cure); (b) gross negligence in the
performance or intentional non-performance of the Services (continuing for 30
days after receipt of written notice stating the nature of the breach and the
need to cure); (c) dishonesty, fraud or misconduct with respect to the business
or affairs of the Company which materially affects the operations or reputation
of the Company; or (d) Consultant's conviction of a felony or other crime
involving moral turpitude.  





--------------------------------------------------------------------------------




(c)

Change of Control. In the event of a “change of control”, the Consultant shall
be entitled to terminate this Agreement and discontinue providing any Services
hereunder.  For purposes of this Agreement, “change of control” shall mean the
occurrence of any of the following events:




(i)   

during any period of fourteen (14) consecutive calendar months, individuals who
were directors of the Company on the first day of such period (the “Incumbent
Directors”) cease for any reason to constitute a majority of the Board of the
Company; provided, however, that any individual becoming a director subsequent
to the first day of such period whose election, or nomination for election, by
the Company's stockholders was approved by a vote of at least a majority of the
Incumbent Directors shall be considered as though such individual were an
Incumbent Director, but excluding, for purposes of this proviso, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened proxy contest with respect to election or removal of directors or
other actual or threatened solicitation of proxies or consents by or on behalf
of a “person” (as such term is used in Paragraph 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (each, a “Person”), in
each case other than the management of the Company, the Board or the holders of
the Company's common stock par value $0.0001;



(ii)  

the consummation of a reorganization, merger, share exchange, consolidation, or
sale or disposition of all or substantially all of the assets of the Company
unless, in any case, the Persons who or which Beneficially Own the Voting
Securities of the Company immediately before that transaction Beneficially Own,
directly or indirectly, immediately after the transaction, at least 75% of the
Voting Securities of the Company or any other corporation or other entity
resulting from or surviving the transaction (including a corporation or other
entity which, as the result of the transaction, owns all or substantially all
Voting Securities of the Company or all or substantially all of the Company’s
assets, either directly or indirectly through one or more subsidiaries) in
substantially the same proportion as their respective ownership of the Voting
Securities of the Company immediately before that transaction. “Beneficial
Owner” means beneficial owner as defined in Rule 13d-3 under the Exchange Act.
(“Beneficially Owns” has the correlative meaning.) Any calculation of the number
of Voting Securities outstanding at any particular time, including for purposes
of determining the particular percentage of such outstanding Voting Securities
of which any Person is the Beneficial Owner, shall be made in accordance with
the last sentence of Rule 13d-3(d)(1)(i) under the Exchange Act. “Person” means
any individual, firm, corporation, partnership, limited liability company,
trust, or other entity, including any successor (by merger or otherwise) of such
entity. “Voting Securities” means securities or other interests having by their
terms ordinary voting power to elect members of the board of directors of a
corporation or individuals serving similar functions for a noncorporate entity;

(iii)

the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company; and/or




(iv)

any bankruptcy or insolvency involving the Company.




(d)

Termination for Good Reason. The Consultant shall be entitled to terminate this
Agreement for good reason, for the purpose of this Paragraph 3(d), in the event
of a material breach of this Agreement by the Company or any material change in
the Consultant’s Services hereunder (“Good Reason”). If, in the event of any of
the foregoing, such circumstance is not remedied within 30 days after receipt of
written notice from the Consultant specifically delineating each act giving rise
to Good Reason and setting forth Consultant’s intention to terminate the
Services if such breach is not duly remedied, provided that if the specified
circumstance cannot reasonably be remedied within said 30-day period and the
Company commences reasonable steps within said 30-day period to remedy said
breach and diligently continues such steps thereafter until a remedy is
effected, such circumstance will not constitute Good Reason.




(e)

Either Party may terminate this Agreement at any time, for any reason or no
reason, by providing 30 days written notice to the other. Termination shall be
effective 30 days after delivery of the notice of termination.




(f)

If the Company terminates this Agreement without Cause, or if Consultant
terminates this Agreement for Good Reason (as defined above), Consultant shall
be entitled to a payment equal to the full amount of Compensation which remains
unpaid through the date on which this Agreement was set to expire.




(g)

If the Company terminates this Agreement for Cause or if Consultant terminates
this Agreement without Cause, the Company's Compensation obligations shall
immediately terminate, except that any Compensation which theretofore have been
earned by Consultant up through the date of termination will be due and payable.





2




--------------------------------------------------------------------------------




4.

Consultant's Business Activities.




(a)   

During the Term of this Agreement, Consultant will engage in no business or
other activities, which are or may be, directly or indirectly, competitive with
the business of the Company without notifying and obtaining express written
consent of the Company.  




(b)  

Consultant shall devote such time, attention and energy to the business and
affairs of the Company as requested by the Company, and in any event, no less
than the amount of time reasonably necessary to perform the Services.




5.

Competitive Activity.




(a)

Acknowledgment. Consultant acknowledges that the pursuit of the activities
forbidden by Paragraph 5(b) below would necessarily involve the use, disclosure
or misappropriation of Protected Information (as hereinafter defined).




(b)

Prohibited Activity.  To prevent the above-described use, disclosure or
misappropriation of Protected Information (as hereinafter defined), Consultant
agrees that during the Term and for a period of two (2) years thereafter,
Consultant shall not, directly or indirectly, disclose any Protected Information
without the Company's express written consent.




6.

Representations and Warranties.  




(a)

 Consultant represents and warrants that: (i) Consultant has no obligations,
legal or otherwise, inconsistent with the terms of this Agreement or with
Consultant's undertaking this relationship with the Company; (ii) the
performance of the Services called for by this Agreement do not and will not
violate any applicable law, rule or regulation or any proprietary or other right
of any third party; (iii) Consultant will not use in the performance of his
responsibilities under this Agreement any confidential information or trade
secrets of any other person or entity; and (iv) Consultant has not entered into
or will not enter into any agreement (whether oral or written) in conflict with
this Agreement.




(b)

Consultant further represents and warrants that he will provide bona fide
services to the Company, that such services are not in connection with the offer
or sale of securities in a capital-raising transaction, that such services do
not directly or indirectly promote or maintain a market for the Company’s
securities, that, by prearrangement or otherwise, the Company, including all
affiliates, will not control or direct the resale of the securities received
hereunder in the public market, and that the Company, including all affiliates,
will not directly or indirectly receive a percentage of the proceeds from such
resales of any securities received by Consultant.




7.

Indemnification.  Consultant hereby indemnifies and agrees to defend and hold
harmless the Company from and against any and all claims, demands and actions,
and any liabilities, damages or expenses resulting therefrom, including court
costs and reasonable attorneys' fees, arising out of any negligence or
intentional misconduct on the part of Consultant in his performance of the
Services under this Agreement or the representations and warranties made by
Consultant pursuant to Paragraph 6 hereof.  Consultant's obligations under this
Paragraph 7 hereof shall survive the termination, for any reason, of this
Agreement.




8.

Compliance with Securities Laws.  The Company understands that any and all
Compensation shall be paid solely and exclusively as consideration for the
aforementioned Services by Consultant as an independent contractor.  Consultant
is a natural person.  Consultant’s engagement does not involve the promotion or
marketing of the Company’s securities (including its common stock), nor does it
involve raising money for the Company.




9.

Attorney's Fees.  Should either Party hereto, or any heir, personal
representative, successor or assign of either Party hereto, resort to litigation
to enforce this Agreement, the Party or Parties prevailing in such litigation
shall be entitled, in addition to such other relief as may be granted, to
recover its or their reasonable attorneys' fees and costs in such litigation
from the Party or Parties against whom enforcement was sought, subject to the
provisions of Paragraph 19.




10.

Entire Agreement.  This Agreement contains the entire understanding and
agreement between the Parties hereto with respect to its subject matter and
supersedes any prior or contemporaneous written or oral agreements,
representations or warranties between them respecting the subject matter hereof.




11.

Amendment.  This Agreement may be amended only by a writing signed by Consultant
and by a representative of the Company duly authorized.





3




--------------------------------------------------------------------------------




12.

Severability.  If any provision of this Agreement, as applied to either Party or
to any circumstances, shall be adjudged by a court to be void or unenforceable,
the same shall be deemed stricken from this Agreement and shall in no way affect
any other provision of this Agreement or the validity or enforceability of this
Agreement. In the event any such provision (the “Applicable Provision”) is so
adjudged void or unenforceable, Consultant and the Company shall take the
following actions in the following order: (i) seek judicial reformation of the
Applicable Provision; (ii) negotiate in good faith with each other to replace
the Applicable Provision with a lawful provision; and (iii) have an arbitration
as provided in Paragraph 19 hereof determine a lawful replacement provision for
the Applicable Provision; provided, however, that no such action pursuant to
either of clauses (i) or (iii) above shall increase in any respect Consultant’s
obligations pursuant to the Applicable Provision.




13.

Rights Cumulative.  The rights and remedies provided by this Agreement are
cumulative, and the exercise of any right or remedy by either Party hereto (or
by its successors), whether pursuant to this Agreement, to any other agreement,
or to law, shall not preclude or waive its right to exercise any or all other
rights and remedies.




14.

Nonwaiver.  No failure or neglect of either Party hereto in any instance to
exercise any right, power or privilege hereunder or under law shall constitute a
waiver of any other right, power or privilege or of the same right, power or
privilege in any other instance.  All waivers by either Party hereto must be
contained in a written instrument signed by the Party to be charged and, in the
case of the Company, by an executive officer of the Company or other person duly
authorized by the Company.  




15.

No Mitigation.  In the event this Agreement is terminated for any reason prior
to its expiration, Consultant shall not be required to mitigate damages
hereunder, nor shall the Company be entitled to offset from any sums owing to
Consultant under the terms of this Agreement.  




16.

No Implied Contract.  The Parties intend to be bound only upon execution of this
Agreement and no negotiation, exchange or draft or partial performance shall be
deemed to imply an agreement. Neither the continuation of Services by Consultant
nor any other conduct shall be deemed to imply a continuing agreement upon the
expiration of this Agreement.  




17.

Survival of Terms.  Consultant’s obligations under Paragraphs 5, 6, 7 and 20
hereof shall remain in full force and effect for the entire period provided
therein notwithstanding the termination of the Agreement or otherwise.  




18.

Execution of the Agreement.  The Company and the party executing this Agreement
on behalf of the Company has the requisite corporate power and authority to
enter into and carry out the terms and conditions of this Agreement, as well as
all transactions contemplated hereunder. All corporate proceedings have been
taken and all corporate authorizations and approvals have been secured which are
necessary to authorize the execution, delivery and performance by the Company of
this Agreement. This Agreement has been duly and validly executed and delivered
by the Company and constitutes the valid and binding obligations of the Company,
enforceable in accordance with the respective terms.  Upon delivery of this
Agreement to Consultant, this Agreement, and the other agreements referred to
herein, will constitute the valid and binding obligations of the Company, and
will be enforceable in accordance with their respective terms.





4




--------------------------------------------------------------------------------




19.

Arbitration of Disputes.  Any controversy or claim by Consultant against the
Company or any of its parent companies, subsidiaries, affiliates (and/or
officers, directors, employees, representatives or agents of the Company and
such parent companies, subsidiaries and/or affiliates), including any
controversy or claim arising from, out of or relating to this Agreement, the
breach thereof, or the Services or termination thereof of Consultant by the
Company which would give rise to a claim under federal, state or local law
(including, but not limited to, claims based in tort or contract, claims for
discrimination under state or federal law, and/or claims for violation of any
federal, state or local law, statute or regulation), or any claim against
Consultant by the Company (individually and/or collectively, “Claim[s]”) shall
be submitted to an impartial mediator (“Mediator”) selected jointly by the
Parties. Both Parties shall attend a mediation conference in Delaware and
attempt to resolve any and all Claims. If the Parties are not able to resolve
all Claims, then upon written demand for arbitration to the other Party, which
demand shall be made within a reasonable time after the Claim has arisen, any
unresolved Claims shall be determined by final and binding arbitration in
Delaware, in accordance with the provisions of the American Arbitration
Association (collectively, “Rules”) by a neutral arbitrator experienced in
employment law, licensed to practice law in Delaware. In no event shall the
demand for arbitration be made after the date when the institution of legal
and/or equitable proceedings based upon such Claim would be barred by the
applicable statute of limitations. Each Party to the arbitration will be
entitled to be represented by counsel and will have the opportunity to take
depositions in Delaware, of any opposing Party or witnesses selected by such
Party and/or request production of documents by the opposing Party before the
arbitration hearing. By mutual agreement of the Parties, additional depositions
may be taken at other locations. In addition, upon a Party's showing of need for
additional discovery, the arbitrator shall have discretion to order such
additional discovery. Consultant acknowledges and agrees that Consultant is
familiar with and fully understands the need for preserving the confidentiality
of the Company's agreements with third parties and compensation of the Company's
employees. Accordingly, Consultant hereby agrees that to the extent the
arbitrator determines that documents, correspondence or other writings (or
portions thereof) whether internal or from any third party, relating in any way
to Consultant’s agreements with third parties and/or compensation of other
employees are necessary to the determination of any Claim, Consultant and/or
Consultant’s representatives may discover and examine such documents,
correspondence or other writings only after execution of an appropriate
confidentiality agreement. Each Party shall have the right to subpoena witnesses
and documents for the arbitration hearing. A court reporter shall record all
arbitration proceedings. With respect to any Claim brought to arbitration
hereunder, either Party may be entitled to recover whatever damages would
otherwise be available to that Party in any legal proceeding based upon the
federal and/or state law applicable to the matter. The arbitrator shall issue a
written decision setting forth the award and the findings and/or conclusions
upon which such award is based. The decision of the arbitrator may be entered
and enforced in any court of competent jurisdiction by either the Company or
Consultant. Notwithstanding the foregoing, the result of any such arbitration
shall be binding but shall not be made public (including by filing a petition to
confirm the arbitration award), unless necessary to confirm such arbitration
award after non-payment of the award for a period of at least fifteen (15) days
after notice to the Company of the arbitrator's decision. Each Party shall pay
the fees of their respective attorneys (except as otherwise awarded by the
arbitrator), the expenses of their witnesses, and all other expenses connected
with presenting their Claims or defense(s). Other costs of arbitration shall be
borne by the Company. Except as set forth herein, should the Consultant or
Company pursue any Claim covered by this Paragraph 19 by any method other than
said arbitration, the responding Party shall be entitled to recover from the
other Party all damages, costs, expenses, and reasonable outside attorneys' fees
incurred as a result of such action. The provisions contained in this Paragraph
19 shall survive the termination of the Consultant’s Services to the Company.
Notwithstanding anything set forth above, Consultant agrees that any breach or
threatened breach of this Agreement may result in irreparable injury to the
Company, and therefore, in addition to the procedures set forth above, the
Company may be entitled to file suit in a court of competent jurisdiction to
seek a Temporary Restraining Order and/or preliminary or permanent injunction or
other equitable relief to prevent a breach or contemplated breach of such
provisions.




20.

Confidentiality.  




(a)

For purposes of this Agreement, “Protected Information” subject to the
provisions of Paragraph 20(b) means: (a) all work product; and (b) all trade
secrets or other confidential or proprietary information owned, developed or
possessed by the Company or any of its affiliates, whether in tangible or
intangible form, pertaining to the business of the Company or any of its
affiliates, including, without limitation, research and development operations,
systems, databases, computer programs and software, designs, models, operating
procedures, knowledge of the organization, products (including process, costs,
sales or content), processes, techniques, machinery, contracts, financial
information or prospective customers, identities or individual contacts of
business entities which are customers or prospective customers, preferences,
business or habits and business relationships, whether developed prior to the
date of this Agreement or hereafter, and made known to Consultant, whether or
not developed, devised or otherwise created in whole or in part by Consultant's
efforts, by reason of Consultant's engagement by the Company.




(b)

Notwithstanding Paragraph 20(a), Protected Information will not include
information which: (a) at or prior to the time of disclosure by the Company to
Consultant was already known to the Consultant (as evidenced in writing), except
to the extent unlawfully appropriated; (b) at or after the time of disclosure by
the Company to Consultant becomes generally available to the public other than
through any act or omission on the Consultant's part; or (c) the Consultant
receives from a third party free to make such disclosure without breach of any
legal obligation.





5




--------------------------------------------------------------------------------




(c)

No Unauthorized Use or Disclosure of Protected Information.




(i)

During and after the Term, up through and including two (2) years thereafter,
Consultant agrees that he will maintain the Protected Information in strict
confidence, and shall use the Protected Information only for the purposes set
forth in this Agreement.




(ii)

During and after the Term, up through and including two (2) years thereafter,
Consultant agrees that he will not: (i) use or disclose any Protected
Information in contravention of the Company's policies or procedures made known
to Consultant; (ii) use or disclose any Protected Information in contravention
of any lawful instruction or directive, either written or oral, of any Company
employee; (iii) use or disclose any Protected Information in contravention of
any duty existing under law or contract; (iv) use or disclose any Protected
Information knowingly to the detriment of the Company; (v) use or disclose any
Protected Information to any third party without the express written consent of
the  Company; (vi) use or disclose any Protected Information for a purpose other
than for which Consultant is authorized under this Agreement; or (vii) otherwise
take any action inconsistent with the Company's measures to protect its
interests in the Protected Information, or any action which would constitute or
facilitate the unauthorized use or disclosure of Protected Information.




(d)

Promptly upon the termination of this Agreement, for any reason, or any time at
the request of the Company, Consultant will deliver to the Company all property
or materials within Consultant's possession or control which belong to the
Company or its affiliates or which contain or are based upon Protected
Information (including notes, presentations, reports, charts, spreadsheets and
other documents which contain or reflect Protected Information).




(e)

If Consultant is required to disclose any Protected Information pursuant to any
applicable statute, regulation, order, subpoena or document discovery request,
Consultant may do so, provided that prior written notice of such disclosure is
furnished to the Company as soon as practicable in order to afford the Company
an opportunity to seek a protective order.




21.

Business Expenses.  Consultant shall be reimbursed for all reasonable business
expenses for travel and entertainment, provided Consultant obtains the prior
written consent of the Company and accounts for and substantiates all such
expenses in accordance with the Company’s policies and guidelines.




22.

Non-Disclosure.  Except as may be required by law, neither the Consultant nor
the Company shall disclose the financial terms of this Agreement to persons not
involved in the operation of the Company, and the Parties shall disclose the
financial terms of the Agreement to those involved in the operation of the
Company only as needed to implement the terms of the Agreement or carry out the
operations of the Company. The above notwithstanding, the financial terms of the
Agreement may be disclosed to: (i) either Party’s accountants, financial or tax
advisors, and any potential investors in the Company, provided such persons
agree not to disclose such terms of the Agreement further; and (ii) members of
Consultant’s immediate family, provided such family members agree not to reveal
the terms of the Agreement further.




23.

Successors and Assigns.  Subject to the other provisions of this Agreement, the
rights and obligations of the Company under this Agreement shall be binding on
and inure to the benefit of the Company, its successors and permitted assigns.
The rights and obligations of Consultant under this Agreement shall be binding
on and inure to the benefit of the heirs and legal representatives of
Consultant.




24.

Agreement to Perform Necessary Acts.  The Consultant and the Company agree to
perform any further acts and execute and deliver any documents that may be
reasonably necessary to carry out the provisions of this Agreement.




25.

Assignment.  Consultant may not assign this Agreement without the Company's
prior written consent.  This Agreement may be assigned by the Company in
connection with a merger, corporate reorganization or sale of all or
substantially all of its assets, and in other instances with the Consultant's
consent which consent shall not be unreasonably withheld or delayed, subject to
the termination provisions in Paragraph 3 above. Compensation under this
Agreement is assignable at the discretion of the Consultant.




26.

Independent Contractor.  The relationship between Consultant and the Company is
that of independent contractor under a “work for hire” arrangement.  All work
product developed by Consultant shall be deemed owned and assigned to the
Company.  This Agreement is not authority for Consultant to act for the Company
as its agent or make commitments for the Company.  Consultant retains the
discretion in performing the tasks assigned, within the scope of work specified.




27.

Taxes.  Consultant agrees to pay all taxes that may be imposed upon Consultant
with respect to the fees paid to Consultant hereunder.





6




--------------------------------------------------------------------------------




28.

Notices:

Any notice required or permitted to be given hereunder shall be in writing and
shall be mailed or otherwise delivered in person or by facsimile transmission at
the address of such Party set forth above or to such other address or facsimile
telephone number as the Party shall have furnished in writing to the other
Party.




29.

Governing Law.  This Agreement and all matters or issues collateral thereto
shall be governed by the laws of the State of Delaware applicable to contracts
entered into and performed entirely therein.




30.

Facsimile Certification.  A facsimile copy of this Agreement signed by any
and/or all Parties shall have the same binding and legal effect as an original
of the same.




31.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one in the same instrument.  Regardless of whether this Agreement is executed in
one or more counterparts, each such counterpart may be executed by actual or
facsimile signature(s).




IN WITNESS WHEREOF, this Agreement has been executed by the Parties as of the
date first above written.




Date:  ______________

DIGAGOGO VENTURES CORP.







____________________________________

By:  Fernando Londe

Its:  Chief Executive Officer







Date:  ______________

CONSULTANT







____________________________________

By:  Wayne Hansen











7


